Citation Nr: 0820201	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from November 
1965 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Initially, the veteran disagreed with denials by the RO of 
service connection for malaria, a genitourinary disorder and 
the initial evaluation for post-traumatic stress disorder 
(PTSD).  In a VA Form 21-4138, dated in August 2004, the 
veteran informed the RO that he was satisfied with the 100 
percent rating assigned for PTSD and that he was withdrawing 
the issue of entitlement to service connection for malaria.  
In a VA Form 21-4138, dated in October 2004, the veteran 
stated that he wished to withdraw the issue of entitlement to 
service connection for a kidney disorder.  See 38 C.F.R. § 
20.204 (2007).  Therefore, the only issue certified to the 
Board and currently on appeal to the Board is as 
characterized on the first page of this decision.  


FINDING OF FACT

There is no competent evidence showing that the veteran's 
current low back disorder began in service or is otherwise 
etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008). This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2003, that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim of 
his and VA's respective duties for obtaining evidence.  A 
similar letter was sent to him also in March 2004.  

There is no allegation from the veteran that he has any 
evidence that is needed for full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   The RO has obtained VA 
outpatient treatment records and private medical records have 
been associated with the claims file.  In addition, the 
veteran was afforded a VA medical examination in June 2003.   

The Board finds that a remand for a VA opinion is not in 
order.  While the evidence supports the first two factors of 
38 C.F.R. § 3.159(c)(4) (current disability and in-service 
occurrence), there is no credible and/or competent evidence 
that the veteran's low back disorder may be associated with 
military service.  There is no medical evidence suggesting a 
nexus.  While the veteran has made statements as to 
continuity of symptomatology, he is not found to be credible, 
as discussed below.  Therefore, remand for a VA examination 
is not warranted.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

The veteran seeks service connection for a low back disorder.  
His service medical records show that he was treated for low 
back complaints.  In May 1968, he complained of back pain, 
and low back strain was diagnosed.  In July 1968, he reported 
having back pain after heavy lifting the day before.  
Recurrent low back strain was diagnosed.  In September 1968, 
he reported a history of back trouble.  The impression was 
within normal limits.  At separation in December 1968, he 
denied a history of ever having or having at that time, back 
trouble of any sort.  Examination of the spine was normal. 

Thereafter, the record does not contain any reference to a 
back problem until November 2001, when a private examiner 
noted that the veteran reported injuring his back while at 
work about two and one half months prior while lifting a gear 
box.  X-rays were noted to reveal degenerative disc disease 
at the L5-S1 level.  The finding was exacerbation 
degenerative disc disease lumbar spine.  The veteran 
continued with follow-up in December 2001 and January 2002.  

On VA examination in June 2003, the veteran stated that he 
thought he injured his back during service in 1967 while 
lifting a tank wheel.  He stated that he had had low back 
pain since that time.  The examiner diagnosed degenerative 
joint disease of the lumbosacral spine and sacroiliac joints.  
The examiner stated that this was a clinical opinion and that 
X-rays were reported as normal.  

VA outpatient treatment records dated from 2002 to 2004 show 
treatment for complaints of back pain.  

As noted above, the record shows that the veteran currently 
has a low back disability diagnosed as degenerative disc 
disease.  Consequently, the determinative issue is whether 
this condition is somehow attributable to the veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993)  

The veteran was treated in service for low back pain, 
diagnosed as low back strain.   While the veteran had 
complaints of back pain in service, his service treatment 
records show that his spine was clinically evaluated as 
normal upon separation from service in December 1968 and he 
denied any back trouble.  Post-service, the evidence does not 
support the veteran's complaints of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  The earliest medical 
evidence of a back or disorder in the post-service medical 
evidence is dated in 2001, when the veteran had recently 
injured his back.  This is over 30 years after separation 
from service.  At that time there was no mention of any 
previous in-service back pain, or any allegation of 
continuing back pain from the time of his discharge from 
service.   Consequently, the veteran's complaints of 
continuity of symptomatology since service are not found to 
be credible.  

Additionally, there is no indication of arthritis within one 
year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  There is no competent medical evidence to show 
that a back disorder is related to the veteran's service.  
That is, there is no competent evidence of a link between any 
current low back disorder and the veteran's period of 
military service.  Absent such evidence of a nexus, service 
connection is not warranted. 

The Board has considered the veteran's written testimony, 
submitted in support of his arguments that he has a back 
disorder related to his service.  Lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and the 
veteran's service.  Although lay evidence is acceptable to  
prove the occurrence of an injury during active duty or  
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay  
persons, lay testimony is not competent to prove a matter  
requiring medical expertise, such as an opinion as to  
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 495 (1992).  The veteran's personal, lay 
opinion as to any relationship between his current low back 
disorder and his period of service is not competent evidence 
required to establish service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for a low back disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


